Citation Nr: 9916017	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the left knee, currently rated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1993 to 
November 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
St. Louis Regional Office (RO ) April 1997 rating decision 
which granted service connection for status post bilateral 
excision of the tibial tubercles due to Osgood-Schlatter's 
disease of the knees, and assigned a single 10 percent 
disability rating, effective November 9, 1996.  This case was 
previously at the Board in August 1998, at which time it was 
remanded for further development of the evidence.

In February 1999, the RO increased the evaluation for the 
bilateral post operative residuals Osgood-Schlatter's disease 
to 10 percent for each knee, producing a combined disability 
rating of 20 percent under 38 C.F.R. § 4.25 for the bilateral 
knee disability, effective November 9, 1996.  As such, the 
issues are as stated on the title page of this decision.  In 
a claim for an original or increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that, by July 1997 rating decision, the 
RO denied service connection for bilateral carpal tunnel 
syndrome.  In September 1997, the veteran filed a notice of 
disagreement with regard to this issue, and a statement of 
the case was issued thereon later that month.  38 U.S.C.A. 
§ 7105.  However, the veteran did not file a substantive 
appeal with regard to the issue.  As this matter has not been 
timely perfected for review by the Board, it is not now in 
appellate status.  38 C.F.R. § 20.202 (1998).


FINDINGS OF FACT

1.  The veteran had a full and normal range of knee motion in 
March 1997; and a range of motion of 0 to 130 degrees on 
recent VA examination in 1998.

2.  His Osgood-Schlatter's disease of the knees is not shown 
to be productive of moderate subluxation or moderate 
instability nor does it involve frequent episodes of locking 
and effusion into the knee joints.

3.  His knees have not been manifest by limitation of motion 
to at least 30 degrees of flexion and 15 degrees of 
extension.

4.  His knees have not been shown to have malunion of the 
tibia and fibula with a moderate knee disability.


CONCLUSION OF LAW

The criteria for evaluations in excess of 10 percent for 
Osgood-Schlatter's disease of the knees have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5261 and 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has expressed disagreement with the 10 percent 
rating initially assigned his service-connected Osgood-
Schlatter's disease of the knees.  He contends that the 
symptomatology associated with the Osgood-Schlatter's disease 
of his knees is productive of pain, swelling and instability, 
and is therefore more disabling than reflected by the 10 
percent evaluation that is currently assigned for each knee. 

His claims for increased ratings are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of the Osgood-Schlatter's disease of his knees 
(within the competence of a lay party to report) are 
sufficient to  well ground his claims.  Thus, the Board finds 
that the facts relevant to the issues on appeal have been 
properly developed and that the VA duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from November 9, 1996 through to the present is now before 
the Board.  Moreover, while the RO has not yet rated the 
claims in light of Fenderson, the veteran was aware of what 
evidence was required for higher ratings, and he has not been 
prejudiced by RO action.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran's service-connected Osgood-Schlatter's disease of 
the knees may be rated under Diagnostic Codes 5003, 5256, 
5257, 5258, 5259, 5261 and 5262.

The normal range of motion of the knee is set out as 0 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1998).

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee, when ankylosis is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a rating of 30 percent is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a rating 
of 40 percent is warranted.  When the ankylosis in flexion 
between 20 and 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides that the symptomatic removal of 
semilunar cartilage warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides that an impairment of the tibia 
and fibula, manifested by malunion, with a slight knee 
disability warrants a 10 percent rating.  A moderate knee 
disability warrants a 20 percent rating, and a marked knee 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a.

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
when a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) must also be considered, and that 
examinations on which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

On VA medical examination in March 1997, the veteran 
indicated that he experienced bilateral knee pain, and that 
he could not stand or leave his knees in one position for too 
long.  He reported that his bilateral knee pain became 
continuous when he worked, as his employment required him to 
be on his feet.  He further reported that his right knee 
sometimes gave out when he walked.  Physical examination 
revealed that his posture and gait were normal.  Tenderness 
was present at his tibial tubercles and left medial joint 
line.  His lower extremities had an active and normal range 
of motion, and no deformities were present in any of his knee 
joints.  His right knee was slightly swollen around the 
tibial tubercle.  Neurological examination revealed that deep 
tendon reflexes were 2+ bilaterally, and that the sensation 
in his knees was normal.  His strength was normal, and no 
laxity or instability were found.  X-ray examination of his 
knees did not reveal any significant abnormalities.  The 
pertinent diagnoses were history of Osgood-Schlatter's 
disease; status post excision of tibial tubercles, 
bilaterally, secondary to Osgood-Schlatter's disease; and 
chronic bilateral knee pain, mainly chronic tendonitis, right 
more than left, secondary to surgery and Osgood-Schlatter's 
disease.

At his August 1997 hearing, the veteran testified that he had 
not been medically treated for Osgood-Schlatter's disease of 
his knees since separation from active service.  He reported 
that he had constant bilateral knee pain and swelling which 
kept him awake at night.  He indicated that he did not wear a 
knee brace, but that his knees were unstable and sometimes 
gave way.  He reported that he was unable to exercise, but 
that he was able to fully flex and extend his knees.  He 
indicated that he treated his knee swelling with ice, Motrin 
and Ibuprofen.  He reported that he had not had any knee 
surgery since service, and that no new surgery was 
contemplated.  He indicated that he was employed at a full-
time position, and that he occasionally missed work due to 
pain and swelling in his knees.

Pursuant to the Board's August 1998 remand, on VA medical 
examination in November 1998, the veteran reported that there 
were periods when he was completely free of bilateral knee 
pain, but that most of the time he experienced low level knee 
discomfort.  He indicated that his bilateral knee pain flared 
up about two or three times per month in concert with 
barometric pressure changes.  He reported that these flare-
ups were accompanied by swelling.  He indicated that these 
flare-ups were not severe enough to prevent him from working 
or interfere with his daily activities.  Physical examination 
revealed that the veteran's range of knee motion was from 0 
to 130 degrees bilaterally.  Well healed, nontender and mild 
scarring was present over his tibial tubercles.  No swelling 
or inflammation were present.  Some mild medial laxity was 
present which was consistent with his age and unrelated to 
any kind of pathology.  It was noted that an examination of 
the veteran's previous radiographs revealed that his knees 
were normal.  The clinical impression was that the chronic 
knee pain was mild to moderate at best, and did not appear to 
have any impact on his day-to-day functioning.  The examiner 
indicated that he was unable to provide the veteran's range 
of knee motion during flare-ups as the veteran did not have a 
flare-up at the time of examination.  The examiner further 
indicated that the veteran had reported that, except for some 
swelling, there was no change in his knee movement or ability 
to function during flare-ups.

Initially, the Board notes that evaluations in excess of 10 
percent are not warranted for the veteran's Osgood-
Schlatter's disease of the knees under Diagnostic Code 5003 
as he had a full and normal range of motion in March 1997; 
and an essentially normal range of bilateral knee motion of 0 
to 130 degrees at the time of the most recent VA medical 
examination in November 1998.  It is likewise clear that 
Diagnostic Code 5256 is not applicable to this case as there 
has been no showing or finding of ankylosis relative to the 
veteran's knees.

The Board finds that evaluations in excess of 10 percent are 
unwarranted for the veteran's Osgood-Schlatter's disease of 
the knees under Diagnostic Code 5257.  Increased ratings 
under this code require the evidence to show that his knees 
have exhibited moderate subluxation or instability.  This is 
simply not shown by the evidence of record.  Specifically, 
while the March 1997 VA examination report reveals that there 
was some swelling in his right knee and tenderness in his 
left knee, it also shows that his knees were stable, and that 
they had a normal and active range of motion with normal 
sensation and strength.  In addition, while the veteran 
testified that his knees were painful and unstable, he also 
testified that he did not wear a knee brace, and that he was 
able to fully flex and extend his knees.  Likewise, the most 
recent VA examination report shows that, despite some flare-
ups, he reported typically experiencing only low level 
discomfort in his knees.  Moreover, it also shows that these 
flare-ups did not have any impact on his day-to-day 
functioning.  Furthermore, while some laxity was present in 
his knees, it was classified as mild, consistent with the 
veteran's age and unrelated to any pathology.  Most recent VA 
examination shows that that his bilateral knee pain was mild 
to moderate at best, and the range of motion of his knees was 
from 0 to 130.  The Board notes that the standard range of 
motion of the knee under Plate II of the VA Schedule for 
Rating Disabilities is from 0 degrees of extension to 140 
degrees of flexion.  Thus, on review of the evidence of 
record, the Board finds that the veteran's testimony is 
credible, and the evidence shows that the symptomatology 
associated with his service-connected Osgood-Schlatter's 
disease of the knees is appropriately characterized as mild 
in nature.  Thus, evaluations in excess of 10 percent are not 
warranted for the veteran's service-connected Osgood-
Schlatter's disease of the knees under Diagnostic Code 5257.  

Evaluations in excess of 10 percent for the veteran's Osgood-
Schlatter's disease of the knees are not warranted under 
Diagnostic Code 5258.  Increased ratings under this code 
requires evidence of dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion into the knee 
joint.  This is not shown by the medical evidence.  In 
particular, while the VA examination reports show that he has 
experienced some pain, swelling and instability, they do not 
show that he has experienced any episodes of locking or 
effusion into his knee joints.  Thus, evaluations in excess 
of 10 percent are not warranted for his Osgood-Schlatter's 
disease of the knees under Code 5258.  

It is noted that evaluations in excess of 10 percent for the 
veteran's Osgood-Schlatter's disease of the knees are not 
possible under Diagnostic Code 5259, as 10 percent is the 
maximum evaluation available under this code.

Evaluations in excess of 10 percent are not warranted for the 
veteran's Osgood-Schlatter's disease of the knees under Codes 
5260 and 5261.  Specifically, as the range of motion of his 
knees have not been shown to be limited to at least 30 
degrees of flexion, evaluations in excess of 10 percent is 
unwarranted under Code 5260.  Likewise, as his knee motion 
has not been shown to be limited to at least 15 degrees of 
extension, evaluations in excess of 10 percent are 
unwarranted under Code 5261.

Evaluation in excess of 10 percent are also not warranted for 
the veteran's Osgood-Schlatter's disease of the knees under 
Diagnostic Code 5262.  Increased evaluations under this code 
require the evidence to show an impairment of the tibia and 
fibula, manifested by malunion, with a moderate knee 
disability.  In this case, while the medical evidence shows 
that some tenderness and mild scarring were present at his 
tibial tubercles, it presents no reports or findings of 
malunion of the tibia or fibula of either knee.  In addition, 
for the reasons outlined earlier, the veteran's Osgood-
Schlatter's disease of the knees is most appropriately 
classified as mild in nature.  Thus, ratings in excess of 10 
percent are unwarranted for the Osgood-Schlatter's disease of 
his knees under Code 5262.  

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's Osgood-Schlatter's disease of the knees.  It is 
noted that there is no clinical evidence of objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of 
higher evaluations under these criteria.

The Board has also carefully considered rating the veteran's 
Osgood-Schlatter's disease of the knees on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
permits adjusting a rating in an exceptional case where 
application of the schedular criteria are impractical.  In 
the case at hand, the evidence does not show he has been 
hospitalized for his Osgood-Schlatter's disease of his knees 
since his separation from active service.  In addition, while 
the veteran testified that knee pain and swelling had caused 
him to miss work, he also testified that this was an 
occasional occurrence, and that he was employed at a full-
time position.  Likewise, the most recent VA examination 
report shows that his flare-ups of pain and swelling do not 
prevent him from working or interfere with his daily 
activities.  As such, it does not appear that the Osgood-
Schlatter's disease of his knees causes marked interference 
with employment.  The evidence of record reflects that the 
overall disability picture does not seem to indicate a degree 
of severity which would warrant ratings in excess of 10 
percent for Osgood-Schlatter's disease of his knees.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

The Board has considered the holding in Fenderson which 
endorses staged ratings for different periods of time.  
However, the symptomatology associated with the Osgood-
Schlatter's disease of the veteran's knees since separation 
from active service through to the present has not been shown 
to warrant evaluations in excess of 10 percent under the 
applicable diagnostic criteria.  


ORDER

A rating in excess of 10 percent for a Osgood-Schlatter's 
disease of the right knee is denied.

A rating in excess of 10 percent for a Osgood-Schlatter's 
disease of the left knee is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

